Title: From Benjamin Franklin to Vergennes, 11 June 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, June 11th. 1779.
The Congress having been extreamly embarrassed and put to great Expences by the Number of Foreign Officers that went to America in Expectation of Employment, and who could not be employed, our Armies being already arranged and more than fully Officer’d, have signified to me their Pleasure that I should give no Encouragement, or Expectation for the future, to any Officer whatever. I cannot therefore make any Contract with M. De Vatteville, nor give him any kind of Assurance that he will find Employ in that Country: But I did acquaint a Friend of his, soon after I had the honour of receiving your Excellency’s Letter relating to him, that if he resolved to make the Voyage, I would in respect to your Recommendation, give him Letters of Introduction to my Friends, who would receive him as a Gentleman, and a Stranger of Merit, and endeavour to make his Residence there agreable to him. This being all in my Power on this Occasion, I hope your Excellency will excuse my not accomplishing your Wishes more perfectly, and believe me nevertheless to be, with the sincerest Esteem and Respect, Your Excellency’s, most obedient & most humble Servant.
B Franklin
His Exy: the Count De Vergennes.—
